Citation Nr: 0906718	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-27 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to service connection for a heart disability.

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Haddock, Law Clerk






INTRODUCTION

The Veteran had active military service from June 1971 to 
September 1975 and from January 1991 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from  March 2005 and October 2007 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  

The Veteran was scheduled for a Board hearing at the RO in 
July 2008.  He failed to report for the scheduled hearing 
without explanation.  He has not requested that the hearing 
be rescheduled.  Therefore, his request for a Board hearing 
is deemed to be withdrawn.  


REMAND

As a preliminary matter, the Board notes that the Veteran 
submitted a statement in July 2008 that the Board has found 
to be a timely notice of disagreement with an October 2007 
rating decision denying service connection for hypertension.  
The RO has not provided the Veteran with a Statement of the 
Case in response to this notice of disagreement.  Because the 
notice of disagreement placed the issue in appellate status, 
the matter must be remanded for the originating agency to 
issue a Statement of the Case.  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).  

The Board is also of the opinion that further development is 
warranted before the Board decides the Veteran's claim for 
service connection for heart disability.  In this regard, the 
Board notes that the Veteran was examined in December 2005 by 
a VA Nurse Practitioner; the examination report and 
subsequent addendum opinion were approved by a physician.  
The examiner was asked to provide an opinion as to whether 
the Veteran's coronary artery disease (CAD) was as likely as 
not related to findings shown while on active duty.  In the 
addendum opinion in June 2006, the examiner stated the 
opinion that the Veteran was not treated for CAD while in the 
military.  

The Board finds remand is necessary at this point because the 
examination report and opinion do not address whether the 
Veteran's current CAD became manifest during active service; 
whether the Veteran "was treated for CAD" does not 
adequately address that question.  Also, it is not clear that 
the examiner considered the Veteran's subjective account of 
his symptoms in service as well as the objective evidence of 
record.  

The Board accordingly finds that at this point the Veteran 
should be examined by a physician to determine the etiology 
of all currently present heart disorders.  In addition, any 
outstanding, pertinent medical records should be obtained.
    
Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should provide the 
Veteran and his representative with a 
Statement of the Case on the issue of 
entitlement to service connection for 
hypertension.  It should also inform the 
Veteran of the requirements to perfect an 
appeal with respect to this issue.

2.  The RO or the AMC should obtain any 
pertinent VA treatment records that are 
not already of record.  If the Veteran 
identifies any other pertinent, 
outstanding medical records, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of those 
records as well.

3.  Then, the RO or the AMC should 
arrange for the Veteran to be scheduled 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of all currently 
present heart disorders.  The claims 
files must be made available to and 
reviewed by the physician designated to 
examine the Veteran.  

The examination report should include a 
discussion of the Veteran's documented 
medical history and should also address 
the Veteran's subjective assertions 
regarding his cardiac symptoms. 

Based upon the review of the claims files 
and the examination results, the examiner 
should provide an opinion with respect to 
each currently present heart disorder as 
to whether there is a 50 percent or 
better probability that the disorder was 
present in service or is otherwise 
etiologically related to service.  

The examiner should provide the rationale 
for all opinions expressed. 

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
service connection for a heart disability 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.

Thereafter, if indicated, the case should be returned to the 
Board for further appellate action.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




